Title: General Orders, 17 August 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Saturday August 17th 1782.
                     Parole Richmond
                     Countersigns SomersettTaunton
                  
                  Doubts having arisen how far a Colonel, or Lieutenant Colonel Commandant is supposed to give up the superintendence or command of his own regiment or Corps while commanding a brigade as senior officer of it—detach’d upon a temporary duty—upon courtmartial—or absent upon Furlough—The Commander in chief is pleased to make the following determinations which are to be observed in future.
                  While a colonel, or Lieutenant colonel commandt commands a brigade in which his own regiment or corps is included, he is to issue his regimental orders as usual—he is to sign all regimental returns and is to order and make all general regulations for the internal police of the regiment or corps so far as they may be consistant with the regulations for the order and Disipline of the troops of the united states—The same will apply when a colonel, or Lieutenant colonel commandant is upon courtmartial in camp or garrison with his regiment or corps, but when a colonel or Lieutenant colonel commandant is detached upon a temporary duty, or absent upon furlough the command of the regiment or corps will naturally devolve upon the next senior officer, who will issue regimental orders and seign all returns which may be called for in the absence of his Colonel, or Lieutenant Colonel commandant, but he shall on no account whatever presume to make any material alterations in the police which may have been established for the internal government of the regimt or corps: without first consulting his colonel or Lieutt colonel commandant, except he should be detached to such a distance, or absent for such time and at such a distance that he cannot communicate with him without permitting the regiment or corps to suffer for want of such alteration in the mean time.  The same rules may in some degree apply to the conduct of general officers under simular circumstances: should a Majer General commanding a division be necessarily absent, the eldest Brigadier will of course command the division during his absence; but he is notwithstanding to retain the superintendence of his own brigade—issue Brigade orders and seign all returns relating to it.
                  Untill further orders there is to be no exchange of arms but such as may be condemned at the monthly inspection—the inspector will then give orders for such numbers to be exchanged as may appear to him unfit for service—the inspector general will review two regiments of the 1st and one of the 2d Massachusetts Brigades on monday the 19th instant, they are to be under arms for that purpose on the green at westpoint by eight o’clock in the morning.
                  The Invalid regiment will be examined by the board of Inspection on tuesday next 10 o’clock.
                  A serjeant, corporal, and 12 men for fatigue to be sent from the fourth Connecticut regiment to the engineer this day also a corporal and four men for fatigue to be sent to Mr Buchanan these parties to remain on duty till relieved.
               